Case 18-16263        Doc 40     Filed 12/31/18     Entered 12/31/18 17:42:24          Desc         Page 1
                                                  of 3




                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

In re:                                                      Case No. 18 B 16263
         Jacqueline Porter

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/06/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 10/11/2018.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-16263            Doc 40     Filed 12/31/18    Entered 12/31/18 17:42:24                Desc         Page 2
                                                     of 3



 Receipts:

           Total paid by or on behalf of the debtor               $1,338.40
           Less amount refunded to debtor                           $267.68

 NET RECEIPTS:                                                                                       $1,070.72


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                   $1,021.96
     Court Costs                                                                 $0.00
     Trustee Expenses & Compensation                                            $48.76
     Other                                                                       $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $1,070.72

 Attorney fees paid and disclosed by debtor:                     $45.00


 Scheduled Creditors:
 Creditor                                         Claim         Claim            Claim       Principal      Int.
 Name                                   Class   Scheduled      Asserted         Allowed        Paid         Paid
 Americas Financial Choice          Unsecured           1.00           NA              NA            0.00       0.00
 Bridgecrest Credit Company LLC     Secured       21,644.00     21,825.62        21,825.62           0.00       0.00
 CashCall Inc                       Unsecured           1.00           NA              NA            0.00       0.00
 City of Chicago                    Unsecured         788.00           NA              NA            0.00       0.00
 City Of Chicago                    Unsecured      1,634.24            NA              NA            0.00       0.00
 Commonwealth Edison                Unsecured         200.00           NA              NA            0.00       0.00
 Devon Financial                    Unsecured         372.00           NA              NA            0.00       0.00
 ERC/Enhanced Recovery Corp         Unsecured         826.00           NA              NA            0.00       0.00
 ERC/Enhanced Recovery Corp         Unsecured         152.00           NA              NA            0.00       0.00
 ERC/Enhanced Recovery Corp         Unsecured         272.94           NA              NA            0.00       0.00
 IL Dept of Employment Security     Unsecured      1,100.00            NA              NA            0.00       0.00
 Internal Revenue Service           Priority       4,769.92           0.00            0.00           0.00       0.00
 Jefferson Capital Systems, LLC     Unsecured         691.00           NA              NA            0.00       0.00
 Mount Sinai Hospital               Unsecured         309.00           NA              NA            0.00       0.00
 People's Gas Light & Coke          Unsecured         833.00           NA              NA            0.00       0.00
 Peter Francis Geraci               Unsecured           1.00           NA              NA            0.00       0.00
 Premier Bankcard                   Unsecured         297.67           NA              NA            0.00       0.00
 Prestige Financial Services Inc    Unsecured     20,846.41            NA              NA            0.00       0.00
 Rush University Medical Center     Unsecured         486.00           NA              NA            0.00       0.00
 TCF National Bank Deposit Collec   Unsecured           1.00           NA              NA            0.00       0.00
 Tidewater Finance Co               Unsecured     17,581.00            NA              NA            0.00       0.00
 Turner Acceptance Corp             Unsecured           1.00           NA              NA            0.00       0.00
 Universal Acceptance/Car Hop       Unsecured      8,203.00            NA              NA            0.00       0.00
 Verizon                            Unsecured         514.00           NA              NA            0.00       0.00
 Virtuoso Sourcing Group            Unsecured      1,091.00            NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-16263        Doc 40      Filed 12/31/18     Entered 12/31/18 17:42:24             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00             $0.00
       Mortgage Arrearage                                     $0.00               $0.00             $0.00
       Debt Secured by Vehicle                           $21,825.62               $0.00             $0.00
       All Other Secured                                      $0.00               $0.00             $0.00
 TOTAL SECURED:                                          $21,825.62               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00              $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $1,070.72
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $1,070.72


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
